       Case 1:17-cv-02989-AT Document 328 Filed 10/05/18 Page 1 of 11




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

DONNA CURLING, et al;                       )
                                            )
               Plaintiffs,                  )
                                            )
                                            )
v.                                          ) CIVIL ACTION
                                            ) FILE NO: 1:17cv02989-AT
BRIAN P. KEMP, et al.;                      )
                                            )
                                            )
               Defendants.                  )
                                            )
                                            )

     FULTON COUNTY DEFENDANTS’ RESPONSE TO PLAINTIFFS’
     JOINT MOTION FOR STATUS CONFERENCE AND PROPOSED
                         SCHEDULE

      The Fulton County Board of Registration and Elections (“FCBRE”) and

members of the FCBRE, Mary Carole Cooney, Vernetta Nuriddin, David J. Burge,

Stan Matarazzo, Mark Wingate and Aaron Johnson, (hereafter “Fulton County

Defendants”) hereby file this Response to Plaintiffs’ Joint Motion for Status

Conference and Proposed Schedule. Fulton County Defendants Object to a Status

Conference and show that Plaintiffs are not entitled to the Proposed Expedited

Schedule sought in their filing of September 21, 2018, for the following reasons:
        Case 1:17-cv-02989-AT Document 328 Filed 10/05/18 Page 2 of 11



                                INTRODUCTION

      In its Order of September 17, 2018 (“Order”), the Court denied Plaintiffs’

motions for preliminary injunction and denied in part Defendants’ Motions to

Dismiss. [Doc. 309].

      Subsequently, the State Defendants filed a Notice of Appeal to the United

States Court of Appeals for the Eleventh Circuit [Doc. 310] and a Motion to Stay

all pre-trial and trial proceeding s in this case [Doc. 312]. Plaintiffs now desire to

hold a scheduling conference and begin expedited discovery in this case.

               ARGUMENT AND CITATION OF AUTHORITY

      At the outset, it should be noted that the Court has not ruled on the

jurisdictional issues in Defendants’ pending Motions to Dismiss. Consequently, 1

discovery remains stayed in this case. It is Defendants’ position that no discovery

should be had in this case unless and until all pending motions to dismiss are

resolved.

      Fulton County Defendants request that the Court deny Plaintiffs’ Motion for

Scheduling Conference and Proposed Schedule as Defendants are in the middle of

preparation for the upcoming November 4, 2018 general election and potential



1
 In its Order the Court states, “The Court will more fully address these and all
other issues raised in Defendants’ motions to dismiss in a separate, subsequent
order.” Id. at footnote 1.




                                          2
        Case 1:17-cv-02989-AT Document 328 Filed 10/05/18 Page 3 of 11



December 4, 2018 special runoff election. 2 In its September 21, 2018 Order, this

Court held that, “if the case stays with or comes back to this Court, the Court will

insist on further proceedings moving forward on an expedited schedule. The 2020

elections are around the corner.” Id. at 45-46. [emphasis added]. Contrary to

Plaintiffs’ position, the Court recognizes that its ruling on the Plaintiffs’ Motions

for Preliminary Injunction applies to the November 2018 Election and any

potential runoff elections in December 2018 and January 2019.

      In its Order, the Court anticipates potential discovery and further

proceedings for future elections, not the December runoffs. Accordingly, there is

no reason to expedite discovery on Plaintiffs’ proposed schedule. [Doc. 319-1].

      Control of discovery is committed to the Court’s sound discretion, see

generally Freeman v. United States, 556 F.3d 326, 341 (5th Cir. 2009), which

includes the discretion to stay discovery “for good cause shown,” Fed. R. Civ. P.

26(c)(1); see generally Landry v. Air Line Pilots Ass’n Int’l AFL-CIO, 901 F.2d

404, 436(5th Cir. 1990); see also In re Ramu Corp., 903 F.2d 312, 318 (5th Cir.

1990) (the stay of a pending matter is within the court’s wide discretion to control

the course of litigation, including authority to control the scope and pace of

discovery, and is based on a court’s general discretionary power to stay

proceedings before it in control of its docket and in the interests of justice).

2
  Please note that January 8, 2019 is the General Election runoff date for federal
races.



                                           3
        Case 1:17-cv-02989-AT Document 328 Filed 10/05/18 Page 4 of 11



      The interests of justice require that no expedited discovery occur in this case.

As has been previously demonstrated in this case, Plaintiffs should be prevented

from such an expedited schedule by their own unreasonable delay. Plaintiffs

unreasonably delayed bringing their motions and they did so to the detriment of the

Defendants. Laches arises from a “lack of diligence by the party against whom the

defense is asserted, and . . . prejudice to the party asserting the defense.” Costello

v. United States, 365 U.S. 265, 282 (1961).

      After this matter was removed to this Court in August 9, 2017, this Court

offered Plaintiffs an expedited schedule that would have allowed the Court ample

time to rule on a motion to dismiss and the jurisdictional arguments made therein.

[Doc. 40]. It is now undeniable that Plaintiffs missed that window of opportunity.

      In its Order, the Court also noted that, “the case would benefit from some

discovery and a full evidentiary hearing on the merits over several days.” Id. at 32.

As it stands now, the Court has only heard expert testimony from the Plaintiffs.

Plaintiffs already have their expert witnesses and have had over a year to prepare

them to testify. Though it is not up to Fulton County to retain experts in statewide

election security, the Fulton County Defendants anticipate that the State

Defendants will retain and employ such experts. Consequently, in the interests of

justice, the Defendants should be given the same opportunity to obtain expert and

lay testimony without interfering with the elections they are now preparing for and




                                          4
        Case 1:17-cv-02989-AT Document 328 Filed 10/05/18 Page 5 of 11



conducting. Further, any such proposed experts cannot be granted access to the

voting system until after the current elections.

      Further, because any ruling on or changing of the voting system of Georgia

would impact all 159 counties, Fulton County does anticipate it will gather and

develop expert and lay witness testimony on the effects and potential impact of

such a change from a number of the other 158 counties throughout the State. As

the Court recognizes in its September 27, 2018 Order, such evidence is necessary

to assure “the integrity of the voting process;” to assure “the orderly operation of

the electoral and voting process;” to avoid the detrimental impact that “last-minute,

wholesale changes in the voting process operating in over 2,600 precincts” could

bring forth; and to provide “transparency and accountability.” [Doc 309 at p. 2].

      Courts are split as to whether a party seeking expedited discovery must

satisfy a “good cause” or “reasonableness” standard or the more stringent standard

set forth in Notaro v. Koch, 95 F.R.D. 403, 405 (S.D. N.Y. 1982), which largely

tracks the standard required for obtaining a preliminary injunction.         Special

Situations Cayman Fund, L.P. v. Dot Com Entertainment Group, Inc., 2003 WL

23350128 (W.D. N.Y.); Compare Qwest Communications Int'l, Inc. v. Worldquest

Networks, Inc., 213 F.R.D. 418, 419-420 (D. Colo. 2003) (discussing the split over

the continuing vitality of Notaro and adopting the “good cause” standard) and

Semitool, Inc. v. Tokyo Electron Am., Inc., 208 F.R.D. 273, 275-276 (N.D. Cal.




                                           5
       Case 1:17-cv-02989-AT Document 328 Filed 10/05/18 Page 6 of 11



2002)(rejecting Notaro as having been based on a superseded version of the Fed.

R. Civ. P.) and Merrill Lynch v. O'Connor, 194 F.R.D. 618, 623-624 (N.D. III.

2000) (noting that Notaro involved a request for a permanent injunction and

holding that Notaro is inapplicable for a request for expedited discovery in

preparation for a preliminary injunction hearing) and Philadelphia Newspapers,

Inc. v. Gannett Satellite Info. Network, Inc., 1998 WL 404820, at *2 (E.D. Pa.

1998) (adopting “good cause” standard) with Irish Lesbian & Gay Org. v.

Giuliani,918F.Supp.728,(S.D.N.Y.1996)        (applying   Notaro   where   expedited

discovery was sought in preparation for a preliminary injunction hearing) and

Cecere v. Cty. of Nassau, 258 F.Supp.2d 184, 186 (E.D. N.Y. 2003) (applying

Notaro standard in case involving constitutional challenge to legislative

redistricting); Gucci Am., Inc. v. Daffy's, Inc., 2000 WL 1720738, at *5-6

(D.N.J.2000) (applying Notaro in infringement action); see also Ellsworth Assocs.,

Inc. v. United States, 917 F.Supp. 841, 844 (D.D.C.1996) (holding that good cause

for expedited discovery may exist where a party seeks a preliminary injunction).

Here, Plaintiffs have met neither the “good cause” standard for expedited

discovery nor met the Notaro standard for expedited discovery. Per the Court’s

September 17, 2018 Order, Plaintiffs admittedly cannot meet the standard required

for obtaining a preliminary injunction. It is then impossible for them to meet the




                                         6
          Case 1:17-cv-02989-AT Document 328 Filed 10/05/18 Page 7 of 11



Notaro standard applied to motions for expedited discovery as it is largely the

same standard.

                                 CONCLUSION

      Pursuant to L.R. 26.2 there are three discovery tracks in this Court: (1) zero

months, (2) four months, and (3) eight months. The parties recognize that this case

is not a zero months or eight months discovery track case. Therefore, pursuant to

L.R. 26.2 A., Defendants request four months of discovery.

      WHEREFORE, the Fulton County Defendants object to the scheduling of a

scheduling conference, ask to Court to deny Plaintiffs’ Proposed Schedule and

instead, if the Court is inclined to lift the stay on Discovery, the Fulton County

Defendants ask the Court to enter the proposed schedule in Exhibit A, attached

hereto.

      Respectfully submitted this 5th day of October, 2018.



                                             OFFICE OF THE COUNTY
                                             ATTORNEY

                                             /s/David R. Lowman
                                             Kaye Burwell
                                             Georgia Bar Number: 775060
                                             kaye.burwell@fultoncountyga.gov
                                             Cheryl Ringer
                                             Georgia Bar Number: 557420
                                             cheryl.ringer@fultoncountyga.gov
                                             David Lowman
                                             Georgia Bar Number: 460298



                                         7
     Case 1:17-cv-02989-AT Document 328 Filed 10/05/18 Page 8 of 11



                                       david.lowman@fultoncountyga.gov

                                       ATTORNEYS FOR DEFENDANTS
                                       RICHARD BARRON MARY
                                       CAROLE COONEY, VERNETTA
                                       NURIDDIN, DAVID J. BURGE,
                                       STAN MATARAZZO, AARON
                                       JOHNSON, AND THE FULTON
                                       COUNTY BOARD OF
                                       REGISTRATION & ELECTIONS

OFFICE OF THE COUNTY ATTORNEY
141 Pryor Street, S.W.
Suite 4038
Atlanta, Georgia 30303




                                   8
      Case 1:17-cv-02989-AT Document 328 Filed 10/05/18 Page 9 of 11



       CERTIFICATE OF COMPLIANCE WITH LR 5.1C, NDGa

     I hereby certify pursuant to LR 7.1D, NDGa that the foregoing document

has been prepared with one of the font and point selections approved by this

Court in LR 5.1C, NDGa, using a 14-point Times New Roman font.




                                  /s/ David R. Lowman
                                  Georgia Bar Number: 460298
                                  david.lowman@fultoncountyga.gov




                                     9
        Case 1:17-cv-02989-AT Document 328 Filed 10/05/18 Page 10 of 11




                            CERTIFICATE OF SERVICE

        I hereby certify that on October 5, 2018, I electronically filed the foregoing

DEFENDANTS’ RESONSE TO PLAINTIFFS' JOINT MOTION FOR STATUS

CONFERENCE AND PROPOSED SCHEDULE with the Clerk of Court using

the CM/ECF system, which will automatically send email notification of such

filing to all attorneys of record, according to the Court’s Electronic Mail Notice

List.




                                        /s/ David R. Lowman
                                        Georgia Bar Number: 460298
                                        david.lowman@fultoncountyga.gov




                                          10
      Case 1:17-cv-02989-AT Document 328 Filed 10/05/18 Page 11 of 11



              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

DONNA CURLING, et al;                        )
                                             )
               Plaintiffs,                   )
                                             )
                                             )
v.                                           ) CIVIL ACTION
                                             ) FILE NO: 1:17cv02989-AT
BRIAN P. KEMP, et al.;                       )
                                             )
                                             )
              Defendants.                    )
                                             )
                                             )


                                 EXHIBIT A

      FULTON COUNTY DEFENDANTS’ PROPOSED SCHEDULE


EVENT                                    DATE
Answers to Plaintiffs’ Complaints Due    January 9, 2019
Fact Discovery Opens                     January 9, 2019
Fact Discovery Closes                    April 9, 2019
Expert Reports Due                       April 23, 2019
Expert Reply Reports Due                 May 9, 2019
Close of Expert Discovery                May 9, 2019
Trial Readiness                          June 2019




                                        11
